Citation Nr: 1425453	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  08-17 718	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for degenerative joint disease of the left shoulder. 

2.  Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a compensable rating for residuals of a fracture of the distal nares.


REPRESENTATION

Veteran represented by:	Michael Kelley, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

McKayle D. Bruce, General Attorney 


INTRODUCTION

The Veteran served on active duty from March 1986 to December 1987. 

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Providence, Rhode Island Department of Veterans Affairs (VA) Regional Office (RO).  In August 2010, the Veteran appeared at a hearing before an Acting Veterans Law Judge (AVLJ).  In April 2012, the Board issued a decision that denied the claims of entitlement to an increased rating in excess of 10 percent for degenerative joint disease of the left shoulder and entitlement to an increased rating in excess of 50 percent for PTSD, and partially granted the claim of entitlement to a compensable rating for residuals of a fracture of the distal nares, assigning a 10 percent rating.  


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying her of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the AVLJ that conducted the August 2010 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In October 2013, the Veteran responded that she wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the April 2012 Board decision is vacated.  



	                        ____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


